Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claims 1, 3-5, 10, 15, 21, 66-68 and 74-76 directed to an allowable product. Pursuant to the procedures set forth in MPEP § 821.04(B), claims 30 and 47, directed to the process of making or using an allowable product, previously withdrawn from consideration as a result of a restriction requirement, are hereby rejoined and fully examined for patentability under 37 CFR 1.104.
Because all claims previously withdrawn from consideration under 37 CFR 1.142 have been rejoined, the restriction requirement as set forth in the Office action mailed on 04/30/2020 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
 
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 
Authorization for this examiner’s amendment was given in a telephone interview with Ms. Anderson on 11/5/2021.

Specification
The objection to specification made in the non-final office action mailed on 12/10/2020 has been withdrawn. Upon further consideration the suggested modification to instant specification is unnecessary as clarification to unit for the wavelength is clear on page 8, line 9 in the parenthesis. Hence the amendment to specification filed on 6/10/2021 is not entered.    

The application has been amended as follows: 
Please cancel claims 8, 11, 22, 24 and 77.
Please replace claims 1, 3-5, 10, 15, 30, 47 and 66 with the following:

1.	(Currently Amended) A voltage reporter polypeptide, comprising an amino acid sequence set forth as SEQ ID NO: 1 or a functional variant thereof, wherein the functional variant has at least 97% amino acid sequence identity to SEQ ID NO: 1 and the amino acid sequence of the functional variant is not a sequence set forth as SEQ ID NO: 8, 9, 10, 11, 12, or 13, and wherein the functional variant comprises one or more amino acid substitutions, deletions, and insertions to the amino acid sequence set forth as SEQ ID NO: 1.



4.	(Currently Amended) The voltage reporter polypeptide of claim 1, wherein the functional variant comprises the amino acid sequence of SEQ ID NO: 1 having one or more modifications, wherein the SEQ ID NO: 1 amino acid sequence is not modified at 1 or more of SEQ ID NO: 1 amino acid positions: 20, 41, 44, 60, 80, 88, 96, 107, 137, 162, 184, 199, and 242. 

5.	(Currently Amended) The voltage reporter polypeptide of claim 1, wherein the functional variant comprises the amino acid sequence of SEQ ID NO: 1 having one or more modifications, wherein the amino acid sequence of SEQ ID NO: 1 is not modified at 1 or more of SEQ ID NO: 1 amino acid positions: 97, 129, 133, 149, 152, 153, 156, 193, 196, 197, 200, 223, and 227.

10.	(Currently Amended) The voltage reporter polypeptide of claim 1, wherein the amino acid sequence of the functional variant comprises the amino acid sequence set forth as SEQ ID NO: 2; SEQ ID NO: 3; SEQ ID NO: 4; SEQ ID NO: 5; SEQ ID NO: 6; or SEQ ID NO: 7.


15.	(Currently Amended) A membrane comprising the voltage reporter polypeptide of claim 1.

30.	(Currently Amended) A method of determining voltage in a cell, the method comprising,
	a) monitoring a detectable signal of a voltage reporter polypeptide comprising an amino acid sequence set forth as SEQ ID NO: 1 or a functional variant thereof, wherein the functional variant has at least 97% amino acid sequence identity to SEQ ID NO: 1 and the amino acid sequence of the functional variant is not a sequence set forth as SEQ ID NO: 8, 9, 10, 11, 12, or 13, and wherein the functional variant comprises one or more amino acid substitutions, deletions, and insertions to the amino acid sequence set forth as SEQ ID NO: 1 expressed in a cell; and 



47.	(Currently Amended) A method of identifying an effect of a test agent on a voltage in a cell, the method comprising,
	(a) contacting a first cell comprising the voltage reporter polypeptide comprising an amino acid sequence set forth as SEQ ID NO: 1 or a functional variant thereof, wherein the functional variant has at least 97%  amino acid sequence identity to SEQ ID NO: 1 and the amino acid sequence of the functional variant is not a sequence set forth as SEQ ID NO: 8, 9, 10, 11, 12, or 13, and wherein the functional variant comprises one or more amino acid substitutions, deletions, and insertions to the amino acid sequence set forth as SEQ ID NO: 1 expressed in a membrane of the first cell, with a stimulus that results in voltage in the cell that is detectable by the voltage reporter polypeptide; 
	(b) contacting the first cell or a cell in communication with the first cell with a test agent;
	(c) detecting at least one voltage characteristic in the first cell, by detecting a detectable signal of the reporter molecule of the expressed voltage reporter polypeptide, where the detectable signal indicates voltage in the first cell; and 
	(d) comparing the at least one voltage characteristic detected in step (c) to the at least one voltage characteristic detected in a control cell, wherein a difference in the at least one voltage characteristic detected in the first cell compared to the at least one voltage detected in the control cell identifies an effect of the test agent on the voltage in the first cell. 


66.	(Previously Presented) A composition comprising one or more of a: voltage reporter polypeptide of claim 1, a fusion protein comprising the voltage reporter. 



Reasons for allowance

The following is an examiner’s statement of reasons for allowance: 

1.	The closest prior art, US 10457715 teaches the sequence SEQ ID NO: 2 (column 97) that is 95.1% sequence identity to the SEQ ID NO: 1 of instant invention.  However, the prior art does not teach or suggest, alone or in combination, the instantly claimed polypeptide sequences.

2.	The closest prior art, US 20200025769 teaches the sequence SEQ ID NO: 2 (pages 7-8) that is 96.4% sequence identity to the SEQ ID NO: 1 of instant invention.  However, the prior art does not teach or suggest, alone or in combination, the instantly claimed polypeptide sequences.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SATYANARAYANA R GUDIBANDE whose telephone number is (571)272-8146.  The examiner can normally be reached on M, Tu & W of first week of the biweek and Th & F of second week of the biweek from 7:00 AM - 5:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Larry Riggs can be reached on 571-270-3062.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/SATYANARAYANA R GUDIBANDE/Primary Examiner, Art Unit 1658